Citation Nr: 1625788	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for residuals, left foot injury.

3. Entitlement to service connection for left foot cyst.

4. Entitlement to service connection for right knee osteochondral lesion with osteoarthritis posterior medial patella facet, stable joint (claimed as right knee injury).

5. Entitlement to service connection for left knee osteochrondral defect status post-surgical synovectomy, osteoarthritis autograft and osteochondral lesion inferior medial femoral condyle osteoarthritis, stable joint (claimed as left knee injury).

6. Entitlement to service connection for right leg shin splints/injury.

7. Entitlement to service connection for left leg shin splints/injury.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1986 to August 1990.

This matter comes to the Board of Veterans' (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Houston, Texas.  

A Board videoconference hearing was held March 2016.  Additional medical evidence was received from the Veteran the following month, accompanied by waiver of initial jurisdiction and review by the RO as Agency of Original Jurisdiction (AOJ).  

The issues of entitlement to service connection for left foot cyst, right and left knee disabilities, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

The Veteran's left foot degenerative osteoarthritis, and right and left shin splints have been attributed by competent medical opinion to the Veteran's active service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for left foot degenerative osteoarthritis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for right leg shin splints.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

3. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for left leg shin splints.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also,                38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Board is granting the claims for service connection for left foot degenerative osteoarthritis, and for right and leg shin splints; thus, any potential errors in the duties to notify and assist are harmless.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Basic requirements for service connection are: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of                        in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. 

For chronic disease in service, the later symptoms are service-connected unless clearly from another cause.  Otherwise, continuity of symptomatology can link a condition back to service.  38 C.F.R. § 3.303(b).  But see Walker v. Shinseki,             708 F.3d 1331 (Fed. Cir. 2013) (limiting use of continuity of symptomatology to diseases listed as "chronic" under 38 C.F.R. § 3.309(a)). 

Chronic diseases, such as degenerative arthritis, are presumed service-connected               if at a compensable level within one year of separation from service.  38 C.F.R.               §§ 3.307, 3.309(a).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As a general rule, under VA's benefit-of-the-doubt doctrine, when after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt  will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.

Upon thorough review of the evidence, the Board will grant entitlement to service connection for claimed disabilities on appeal of left foot degenerative osteoarthritis, and right and left shin splints.  

Duly considered in deciding the claims are medical opinions offered March 2016 by the Veteran's private treating physician, a Dr. G. Smith, which support a link between the Veteran's in-service military occupational duties and his present-day disabilities regarding his left foot arthritis and his shin splints.  The opinions are set forth upon completed  VA Disability Benefits Questionnaire (DBQ) forms.  There are no contrary medical opinions on file, either from VA or private sources.   Though Dr. Smith apparently did not review the claims file or VA medical records, a rationale is provided, and his assertions of the Veteran's medical history are consistent with the service records and the other records in the file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Mere fact that an examiner, private or VA, did not review the claims file does not render an examination inadequate, particularly if it can be shown by the content of the examination that the examiner is familiar with the claimant's medical history).   

The record, including Dr. Smith's 2016 submissions, establish that the Veteran has current disabilities of left foot degenerative osteoarthritis, and right and left           shin splints.  Additionally, Service Treatment Records (STRs) show instances of treatment for the same disorders now claimed, musculoskeletal issues impacting the shins and a foot injury.  

None of the evidence relating to the Veteran's post-service injuries indicate damage to the shins or the left foot. Thus, these events do not factor against the Veteran's claims.

Accordingly, the criteria are met for entitlement to service connection for left foot degenerative arthritis, and bilateral shin splints.  


ORDER

Service connection for left foot degenerative osteoarthritis is granted.

Service connection for right leg shin splints is granted.

Service connection for left leg shin splints is granted.


REMAND

On the issue of service connection for a left foot cyst or its residuals, there is no evidence of a diagnosis of a cyst post-service. However, the presence of a cyst is an observable symptom or condition, and the Veteran has maintained that such a cyst exists or that residuals of its removal exist. Accordingly, a VA podiatric examination is required to determine whether the Veteran has a left foot cyst, or any residuals thereof, and if it is related to service.  See Jandreau v. Nicholson,            492 F.3d 1372, 1377 (Fed. Cir. 2007).

Additionally, VA re-examination is warranted regarding the claimed right and left knee disorders because the July 2010 examination opinion lacked clear rationale.   The March 2016 opinions by the Veteran's treating physician address causation, but fail to address post-service treatment and knee injuries and their impact, if any, on etiology of the current disabilities.  The Board recognizes that the Veteran states that the very reason he required so much post-service medical assistance is that he was pre-disposed by in service knee injury to have knee problems.  

Also, re-examination is needed by an audiologist regarding entitlement to service connection for bilateral hearing loss.  On July 2010 and April 2013 VA audiological examinations, the Veteran's tinnitus was found to have developed from in-service noise exposure, but the examiners failed to address such exposure with regard to the bilateral hearing loss.  Because the rationale was therefore not well-articulated, another examination is required to clarify the etiology of the Veteran's hearing loss.  

Additional VA medical records should be obtained, including available VA records identified from July 2010 by the Veteran. 

Accordingly, the claims are REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records, and further ensure that records are obtained dated from July 2010 from the Frank Tejada VA Outpatient Clinic in San Antonio, Texas.

2. Schedule the Veteran for a VA podiatric examination. The VBMS and "Virtual VA" electronic claims folders must be provided to and reviewed by the examiner            in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Confirm whether the Veteran presently has a left foot cyst or residuals thereof.  If so, provide an opinion as to whether the left foot cyst or its residuals are at least as likely as not (50 percent or greater probability) incurred in service or etiologically related to service.

The examiner should include in the examination report an explanation for the opinion expressed.  If the examiner cannot respond to the inquiry posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. Schedule the Veteran for a VA knee examination, preferably by an orthopedist.  The VBMS and             "Virtual VA" electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner is requested to indicate whether the Veteran's right and left knee disabilities are at least as likely as not (50 percent or greater probability) incurred   in service or are etiologically related to service, indicating consideration of findings in Service Treatment Records.  

In providing the requested opinion on causation, indicate the significance, if any, of the Veteran's post-service intercurrent occupational injuries sustained in years 2000, 2003, and 2010 -- but not without specifically stating whether there was pre-existing knee damage from service that pre-disposed the Veteran to develop post-service problems.  

The examiner should include in the examination report             an explanation for the opinion expressed.  If the examiner cannot respond to the inquiry posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Also schedule VA audiological examination.                    The VBMS and "Virtual VA" electronic claims folders must be provided to and reviewed by the examiner            in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should initially confirm the Veteran has bilateral hearing loss, as that condition is defined for          VA purposes under 38 C.F.R. § 3.385.  Provided so, the examiner should opine as to whether bilateral hearing loss was at least as likely as not (50 percent or greater probability) incurred in or is otherwise etiologically related to the Veteran's service.  

The examiner is requested to address the Veteran's assertions of excessive loud noise exposure in service,            as opposed to post-service occupational or recreational noise exposure.  Consider also the prior findings from July 2010 and April 2013 VA examinations (which              the Board has reviewed but cannot accept as determinative given that the same examinations relied on noise exposure as cause of then claimed tinnitus,                 but inconsistently and without sufficient explanation             did not do so for hearing loss).
 
The examiner should include in the examination report an explanation for the opinion expressed.  If the examiner cannot respond to the inquiry posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

5. Then review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action.  Stegall v. West, 11 Vet. App. 268   (1998).

6. Readjudicate the matters on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


